Citation Nr: 0206775	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  94-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to the service-connected lumbar spine 
fracture with fusion of T11-L3.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine fracture with fusion of T11-L3.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to May 
1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
February 1994 rating decision continued the 20 percent rating 
for residuals of L1 fracture with fusion of T11-L3, and an 
August 1996 rating decision denied entitlement to service 
connection for a right hip disability.  

The June 1999 Board decision remanded the case to issue a 
statement of the case, which was accomplished in August 1999, 
and to schedule a hearing for the veteran before the Board, 
which was accomplished in December 2000.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not show a current hip 
disability.  

2.  The veteran has slight to moderate limitation of lumbar 
spine motion with no evidence of postural abnormalities, 
widening or narrowing of the sacroiliac joints, weakness, 
atrophy, crepitation, less or more movement than normal, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, swelling, instability of 
station, or disturbance of locomotion.  



3.  The veteran can squat and rise and walk without 
discomfort, and the medical evidence does not show listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, or abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).  

2.  The criteria for a rating greater than 20 percent for a 
lumbar spine fracture with fusion of T11-L3 and right iliac 
upslip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5285, 5291, 5292, 5293, 
5294, and 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified examiners.  The veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a January 1996 RO hearing and at a 
December 2000 Travel Board hearing.  The RO's September 1997 
and January 2001 letters to the veteran, the February 1994, 
August 1995, June 1996, August 1996 rating decisions, the 
June 1994, August 1995, May 1996, June 1996, October 1996, 
and August 1999 statements of the case, and the June 1999 
Board remand informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  Since the veteran was informed of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  


Entitlement to service connection for a right hip disability

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In this case, service connection cannot be granted because 
the veteran does not have a current right hip disability.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
June 1996 VA examiner attributed the veteran's ongoing 
complaints of pain radiating into his right leg to right 
iliac upslip, which is a disability of the sacroiliac joint 
that lies next to the spine and connects the sacrum and 
pelvis.  As the veteran has correctly stated since August 
1996, his right iliac upslip is not a hip disability.  No 
medical evidence of a right hip disability has been 
submitted.

Without a current hip disability, entitlement to service 
connection for a hip disability cannot be granted.  Brammer, 
3 Vet. App. at 225.  When a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to a rating in excess of 20 percent for
lumbar spine fracture with fusion of T11-L3

A November 1983 rating decision granted service connection 
and an initial 10 percent rating for status post fracture of 
L1, with fusion of L2-4.  A September 1985 rating decision 
continued the 10 percent rating.  A March 1992 rating 
decision recharacterized the disability as residuals of L1 
fracture with fusion of L2-4 and increased the rating to 20 
percent from November 1991.  The rating decisions from 
November 1983 to March 1992 became final because the RO 
notified the veteran of each of the decisions by letter, and 
he did not perfect a timely appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2002).  

The veteran filed a new application for an increased rating 
in April 1993.  The February 1994 rating decision granted 
service connection for a thoracic spine disability, 
recharacterized the back disability as residuals of 
L1 fracture with fusion of T11-L3, and continued the 20 
percent rating.  The veteran perfected a timely appeal.  An 
August 1995 rating decision continued the 20 percent rating.  
While continuing the 20 percent rating, a June 1996 rating 
decision recharacterized the disability as lumbar spine 
status post fracture with fusion of T11-L3, and an October 
1996 rating action recharacterized the disability as lumbar 
spine fracture with fusion of T11-L3.  

As the veteran has requested, his disability will be 
recharacterized to include his right iliac upslip.  The 
veteran incurred the service-connected lumbar spine fracture 
and injury that led to later fusion of T11-L3 when he fell 
and the middle portion of his back hit a curb in October 
1979.  For the remaining time in service, he complained of 
pain radiating into his left leg, and since service, he has 
complained of pain radiating into his right leg and of 
numbness in both legs.  The June 1996 VA examiner stated that 
the veteran had a right iliac upslip, which probably occurred 
during a hard fall on his buttocks.  Typical of this 
abnormality, the right iliac upslip was unnoticed by 
examiners and not visible on x-ray, and the sprain to the 
sacroiliac ligaments was associated with aching pain and 
numbness in the lower extremity.  The imbalance in the pelvis 
also set off a myofascial strain pattern throughout the 
trunk, which caused bizarre pain patterns in unexpected 
areas.

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for limitation of lumbar spine motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  When a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  Given the diagnoses and 
findings of record, the Board will consider whether an 
increased rating is warranted under the criteria for 
residuals of vertebra fracture (Diagnostic Code 5285), 
limitation of lumbar spine motion (Diagnostic Code 5292), 
limitation of dorsal spine motion (Diagnostic Code 5291), 
sacroiliac injury and weakness (Diagnostic Code 5294), 
lumbosacral strain (Diagnostic Code 5295), and arthritis 
(Diagnostic Codes 5003 and 5010) since April 1993, when the 
veteran filed his application for an increased rating.  

Residuals of the lumbar spine fracture will be rated in 
accordance with definite limited motion or muscle spasm 
because the veteran does not have cord involvement, he is not 
bedridden, and he does not use long leg braces or a neck 
brace.  Residuals of vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces is assigned a 100 
percent evaluation.  Consider special monthly compensation; 
with lesser involvements, rate for limited motion and nerve 
paralysis.  Residuals of vertebra fracture without cord 
involvement and abnormal mobility requiring neck brace (jury 
mast) is assigned a 60 percent evaluation.  In other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).

The Board will now consider whether the veteran's limitation 
of lumbar spine motion supports a higher rating.  Limitation 
of lumbar spine motion is assigned a 40 percent evaluation if 
severe and a 20 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

In this case, the worst range of lumbar spine motion was 
limitation of flexion to 45 degrees in October 1995, 
extension to 12 degrees in March 1996, lateral bending to the 
right to 20 degrees in October 1995 and March 1996, lateral 
bending to the left to 20 degrees in March 1996, and lateral 
rotation to each side to 30 degrees in April 2001. On 
examination in April 2001, there was moderate limitation of 
motion of the lumbosacral spine due to pain.  

The veteran's functional loss and pain do not support a 
higher rating.  From April to May 1993, the veteran received 
physical therapy for treatment of thoracic pain approximately 
every three days, and in December 1993, he had tenderness 
over the lower thoracic and upper lumbar spine, for which he 
took two types of pain medications and received 
transcutaneous electrical nerve stimulation in August 1994.  
He reported difficulty straightening his back in the mornings 
in October 1995 and aggravation of his back when he tried to 
lift, stand, or sit for prolonged periods of time in April 
2001.  He had to stop taking medications because they caused 
stomach problems.  He had pain radiating into his right leg, 
numbness in both legs, and range of motion somewhat limited 
secondary to pain.  There was, however, no upper or lower 
extremity weakness in December 1993, and strength in the 
lower extremities was 5/5 in March 1996.  Musculature of the 
back was normal in December 1993, and straight leg raising 
was positive with pain going to the back in March 1996.  
There was no evidence of atrophy in December 1993 and no 
evidence of crepitation, less or more movement than normal, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, swelling, instability of 
station, or disturbance of locomotion.  The veteran had no 
postural abnormalities at the December 1993 VA examination.  
He could tandem and parallel walk and toe and heel walk well 
at the March 1996 VA examination.  He could also squat, with 
his knee and hip fully flexed, and rise without discomfort.  
For all the foregoing reasons, a higher rating cannot be 
justified. The current 20 percent evaluation contemplates 
limitation caused by pain.  

An increased rating is not available under the criteria for 
limitation of dorsal spine motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  The veteran is already in receipt of a 
rating higher than the maximum available under this code.  

The criteria for sacroiliac injury and weakness and for 
lumbosacral strain cannot raise the veteran's disability 
rating to 40 percent.  Severe sacroiliac injury and weakness 
or lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Sacroiliac injury and weakness or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295.  In December 1993, the 
veteran demonstrated no postural abnormalities.  In March 
1996, VA x-rays showed no widening or narrowing of the 
sacroiliac joints, and the veteran could tandem and parallel 
walk, toe and heel walk, and squat and rise without 
discomfort.  The medical evidence does not show listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, or abnormal mobility on forced motion.  A higher rating 
is not supportable under these criteria. In April 2001, the 
veteran walked with a normal station and gait. 

Although VA x-rays and bone scans prior to December 1993 
revealed arthritic changes, a separate rating is not 
available for arthritis under Diagnostic Codes 5003 and 5010 
because limitation of motion is already compensable under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  Further, a rating greater than 20 
percent is not warranted under Diagnostic Code 5293. In April 
2001, the veteran complained of radiating pain to the right 
lower extremity and numbness of both lower extremities, but 
neurologic examination was unremarkable for deep tendon 
reflex or motor problems. Sensation was intact. Finally, a 
demonstrable deformity of a vertebral body such as to warrant 
an additional 10 percent evaluation is not demonstrated.  
Diagnostic Code 5285.

For the above reasons and bases, an evaluation in excess of 
20 percent is not in order at this time. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The evidence does not 
show that the veteran's disability interferes with employment 
or causes frequent hospitalizations.  Although he was laid 
off from the aluminum company after reinjuring his back in 
1993, he worked regularly as a truck driver and self-employed 
photographer through late 2000.  Referral for extraschedular 
consideration is therefore not currently warranted.  



ORDER

Entitlement to service connection for a right hip disability 
is denied.  

Entitlement to a rating greater than 20 percent for a lumbar 
spine fracture with fusion of T11-L3 and right iliac upslip 
is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

